T DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 7 and 9-22 is pending.
Claims 16-19 and 21 is withdrawn.
Claims 1, 7, 9-15, 20 and 22 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 

Action Summary
Claims 1, 6-7, 9-15, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer (WO 2010/125348) and in view of Lorenzo (U.S. 2,526,959) and Graham (The effect of B-blockers on bone metabolism as potential drugs under investigation for osteoporosis and fracture healing, Expert Opinion Drugs, 2008 17(9) pages 1281-1299) all are of record is withdrawn due to applicants persuasive arguments.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 7, 9-15, 20 and 22  have been considered but are moot because the new ground of rejection does not rely on Springer reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Graham does not teach or suggest s-pindolol at all.  This argument has been fully considered but has not been found persuasive.  Graham teaches in the abstract that the sympathetic nervous system has a catabolic effect on bone, and in vitro studies have shown that adrenergic agonists stimulate bone resorption. The β-blockers (e.g. S-pindolol) has been shown to increase bone formation in ovariectomised female rats. Also, recent observational clinical studies provide evidence to show that β-blockers are associated with reduction in fracture risk in both men and women. Springer teaches the treatment of muscle weakness associated with sarcopenia as evidence by Streeper (as provided by applicants on 6/10/2020) which teaches that sarcopenia is the aging process associated with loss of muscle mass and strength (e.g. weakness)(abstract).  Streeper further states that alterations translate to bulk changes in muscle mass, strength and function which lead to reduced physical performance, disability, increase risk of fall-related injury, and, often, frailty.  Streeper discloses that such changes 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 9-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinger (Resistance training for chronic heart failure patients on beta blocker medications, International Journal of Cardiology 102 (2005) 493 – 499, September, 2004), Actimed (ACM-001 (S-pindolol), Feb. 2000, ACM-001 (S-pindolol) - Actimed (actimedtherapeutics.com)) and in view of Lorenzo (U.S. 2,526,959) of record and Graham (The effect of B-blockers on bone metabolism as potential drugs under investigation for osteoporosis and fracture healing, Expert Opinion Drugs, 2008 17(9) pages 1281-1299) of record.


Leveninger teaches that beta-blocker medication included an increased aerobic and exercise capacity, skeletal muscle strength and most importantly, an improvement in the quality of life (abstract).  Leveninger teaches that a reduction of aerobic capacity and a decrease of skeletal muscle mass and strength are characteristics of chronic heart failure patients. It is widely accepted that changes in skeletal muscle structure, such as muscle atrophy and muscle fiber alteration, and in metabolism, such as a reduction in oxidative enzymes activities and early anaerobic metabolism, are major contributors to these phenomena. The role of resistance training in heart disease patients is to promote dynamic skeletal muscle strength with an associated decrease in the numbers of falls and injuries related to falls with an improved functional ability of elderly and chronic heart failure patients (page 493).
	

Actimed teaches ACM-001 (S-pindolol) - previously know as MT-102 - is our lead candidate and is chemically-related to a well-established beta-blocker.  Patients receiving ACM-001 (S-pindolol) also demonstrated improved hand-grip strength (e.g. muscle strength).

Lorenzo teaches that it will be readily appreciated that in addition to operative skill, reduction and immobilization of fractures of a femur, of the character illustrated, requires the use of apparatus of a nature to provide positive fixation and support, with minimum discomfort to the patient. When it is desired to reduce a fracture of a femur, in accordance with the present invention, the bone elements adjacent the fracture or fractures, are positioned in correct anatomical relationship and a passage is bored through the upper portion of the passage terminating in the rounded head the shaft.
Graham teaches in the abstract that the sympathetic nervous system has a catabolic effect on bone, and in vitro studies have shown that adrenergic agonists stimulate bone resorption. The β-blockers has been shown to increase bone formation in ovariectomised female rats. Also, recent observational clinical studies provide evidence to show that β-blockers are associated with reduction in fracture risk in both men and women. Conclusion: Although there are some controversial studies, most research concludes that β-blockers show promise in the treatment of osteoporosis and fracture healing.

 It would have been obvious to treat muscle weakness as a result of muscle injury or undergoing surgery, major trauma of bones or immobilization.  One would have been motivated to treat causes of muscle injury or undergoing surgery, major trauma of bones or immobilization because it is known in the art to immobilize fractures of long bones as taught by Lorenzo in which is also acute, and for at least 48 hours.  It is appreciated that a fracture of long bones would also cause muscle injury and would be considered major trauma and that β-blockers are effective in the treatment of fracture healing as disclosed by Graham.  Additionally it is known in the art that s-pindolol is known in the art that beta-blockers increase included an increased aerobic and exercise .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinger (Resistance training for chronic heart failure patients on beta blocker medications, International Journal of Cardiology 102 (2005) 493 – 499, September, 2004), Actimed (ACM-001 (S-pindolol), Feb. 2000, ACM-001 (S-pindolol) - Actimed (actimedtherapeutics.com)) and in view of Lorenzo (U.S. 2,526,959) of record and Graham (The effect of B-blockers on bone metabolism as potential drugs under investigation for osteoporosis and fracture healing, Expert Opinion Drugs, 2008 17(9) pages 1281-1299) of record  as applied to claims 1, 7, 9-15 and 2 above, and further in view of Beadle (WO 2014/016585).
Levinger, Actimed, Lorenzo and Graham as cited above.
None of the cited art recite that the composition is administered daily or twice daily.

Beadle teaches that S-pindolol is administered in an oral a total daily dose of 2.5 to 20 mg (claim 1).
	With regards to the dosing of bucindolol; Beadle teaches that s-pindolol is administered twice daily at a dose of 2.5 to 20 mg.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled Beadle which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for Beadle, claim 1, with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect. 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1, 7, 9-15, 20 and 22 is rejected.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627